POWELL, P. X
On the 17th day of April, 1926, an agreed motion (No. 7105) was filed in aboye cause, asking that the same be dismissed, for the reason that parties had compromised and settled the issues therein involved. The memoranda accompanying the agreement show that the dismissal was to be at the cost of defendant in error. Therefore we recommend that this cause be dismissed, at the cost of defendant in error.
CURETON, C. J.
Cause dismissed, at cost of defendant in error, as recommended by the Commission of Appeals.